Case 2:17-cv-08937-DMG-FFM Document 85

Oo Oo Nw Nn BR WD NO =

NO NO NO NHN NH NHN HN KN DN RR Re Re Re eee ee eee ee
Oo NWN On BP WD NY KF TD OO WA NNDB un BP WD NO KF CO

Eric A. Buresh (pro hac vice)
eric.buresh@eriseip.com
Adam P. Seitz (pro hac vice)
adam.seitz@eriseip.com
Clifford T. Brazen (pro hac vice)
cliff.brazen@eriseip.com
Erise IP, P.A.

7015 College Blvd.

Suite 700

Overland Park, KS 66211
Phone: (913) 777-5600
Facsimile: (913) 777-5601

Ben M. Davidson (State Bar No. 181464)
ben@dlgla.com

DAVIDSON LAW GROUP, ALC

4500 Park Granada Blvd, Suite 202
Calabasas, California 91302

Office: (818) 918-4622

Fax: (310) 473-2941

Attorneys for Plaintiff Crytek GUBH

Filed 08/19/19 Page 1lof4 Page ID #:1229

FILED

QUiISAUG 19 AMI: 5+

 

s “(oS ANGELES
Vopes:t
inty Accévutt :

66 200194 FC_

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

CRYTEK GMBH,
Plaintiff,
V.
CLOUD IMPERIUM GAMES
CORP. and ROBERTS SPACE
INDUSTRIES CORP,

Defendants.

 

 

Civil Action No. 2:17-cv-08937-DMG-FFM
Hon. Dolly M. Gee

NOTICE OF POSTING OF CASHIER’S
CHECK IN LIEU OF SURETY BOND

 

 

Notice of Posting of Cashier’s Check in Lieu of Surety Bond

 
Case 2:17-cv-08937-DMG-FFM Document 85 Filed 08/19/19 Page 2o0f4 Page ID #:1230

 

 

 

 

1 | TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2 NOTICE IS HEREBY GIVEN, that pursuant to the Court’s Minute Order dated
3 | July 22, 2019 (Dkt. 81) and in accordance with Local Rule 65-10, Plaintiff Crytek
4 || GMBH has posted a Cashier’s Check in the amount of Five Hundred Thousand
5 || Dollar ($500,000.00) in lieu of a surety bond with the Clerk, U.S. District Court on
6 | August 19, 2019. A true and correct copy of the Cashier’s Check is attached hereto as
7 | Exhibit A, and the original has been hard-filed concurrently with this Notice of
g || Posting.
° Dated: August 19, 2019 Respectfully submitted,
by: /s/ Ben M. Davidson
Ben M. Davidson (Cal. Bar 181464)
12 DAVIDSON LAW GROUP, ALC
13 Attorneys for Plaintiff Crytek GMBH
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Notice of Posting of Cashier’s Check in Lieu of Surety Bond
Case 2:17-cv-08937-DMG-FFM Document 85 Filed 08/19/19 Page 3o0f4 Page ID #:1231

EXHIBIT A
Case 2:17-cv-08937-DMG-FFM Document 85 Filed 08/19/19 Page 4of4 Page ID #:1232

 

     

 CASHIER’S eine
a IIRUST SANE NA.

iNTRUST Bank, N.A. Wichita, Kansas’ a Be
40-2

ee

ee * Five hundred thousand dollars. and zero cents

 

Cash Bvawer: 6621

 

kN,

United States DistricfCourt.. 6 a
No ge a : te ’ ena “ERG TR <i APPROVED FOR ANY AMOUNT UP THROUGH $1,000.00

wt

TWO 0 sms FOR ANY AMOUNT GREATER THAN $1,000.00
EEE a eee

 
 
   

      

 

 

mevrnemeaenone SAnurity Features Included FED Details om Dac, oem ens mmnee

BE000 err 74022000 2498 275 e0 bn

 
